FILED
                              NOT FOR PUBLICATION                           FEB 15 2013

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



WENCHENG LIU,                                      No. 10-73072

                Petitioner,                        Agency No. A099-718-978

  v.
                                                   MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

                Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                              Submitted February 11, 2013 **

Before:         FERNANDEZ, TASHIMA, and WARDLAW, Circuit Judges.

       Wencheng Liu, a native and citizen of China, petitions pro se for review of

the Board of Immigration Appeals’ (“BIA”) decision affirming the immigration

judge’s denial of his application for asylum, withholding of removal, and relief



            *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.

       **    The panel unanimously concludes this case is suitable for decision
without oral argument, see Fed. R. App. P. 34(a)(2), so we deny his request for oral
argument.
under the Convention Against Torture (“CAT”). We have jurisdiction under 8

U.S.C. § 1252. We review for substantial evidence factual findings. Zehatye v.

Gonzales, 453 F.3d 1182, 1184-85 (9th Cir. 2006). We deny the petition for

review.

      Liu does not contend that he suffered past persecution. Substantial evidence

supports the BIA's determination that Liu failed to establish a well-founded fear of

future persecution because he did not show that the Chinese government is aware

of his activities or is seeking him, or that he would continue to participate in

political activities if he returns to China. See Nagoulko v. INS, 333 F.3d 1012,

1018 (9th Cir. 2003). We do not address Liu's unexhausted contention that he will

be persecuted based on his group membership. See Barron v. Ashcroft, 358 F.3d

674, 678 (9th Cir. 2004).

      Because Liu failed to meet the lower burden of proof for asylum, it follows

that he has not met the higher standard for withholding of removal. See Zehatye,

453 F.3d at 1190.

      Finally, substantial evidence supports the BIA’s denial of CAT relief

because Liu failed to establish that it is more likely than not he will be tortured by

or with the acquiescence of a public official or a person acting in an official

capacity. See Zheng v. Ashcroft, 332 F.3d 1186, 1188 (9th Cir. 2003). We do not


                                           2
consider the evidence submitted by Liu that is not contained in the administrative

record. See Fisher v. INS, 79 F.3d 955, 963 (9th Cir. 1996) (en banc).

      PETITION FOR REVIEW DENIED.




                                          3